Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-51  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-44 of copending Application No. 16/754220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘220 claims compounds of 
    PNG
    media_image1.png
    239
    381
    media_image1.png
    Greyscale
, pharmaceutical composition comprising the same and method of using the same for treating HBV infection, wherein the corresponding substituents are essentially same to or substantially overlap those defined herein. Particularly, for R4, ‘220 defines as 
    PNG
    media_image2.png
    369
    631
    media_image2.png
    Greyscale
Expressly claimed compounds include 
    PNG
    media_image3.png
    338
    490
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    354
    139
    media_image4.png
    Greyscale
Thus, it would have been obvious to one of ordinary skill in the art top make a compound according to the general formula of ‘220, wherein R4 is ary or heteroary substituted with an aryl or heteroaryl, such as those recited in claim 47 herein.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-46, 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims: 
    PNG
    media_image5.png
    94
    626
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    236
    376
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    176
    628
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    184
    624
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    22
    237
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    443
    624
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    289
    622
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    181
    627
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    330
    626
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    330
    634
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    214
    621
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    216
    623
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    705
    632
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    61
    246
    media_image18.png
    Greyscale


 
Scope of disclosure
The application discloses 140 compounds. However, all of the compounds have the same core structure of 
    PNG
    media_image19.png
    220
    136
    media_image19.png
    Greyscale
. That is the only variable is general formula (I) or (Ia) is R4.). Thus, the disclosure would not support the broad scope of the compounds which encompasses millions of compounds with distinct variables. Further, the disclosed compounds exhibit a wide range of biological activity. See, table 3. 
Reduction to Practice
Compounds disclosed are those with the same core structure of
    PNG
    media_image19.png
    220
    136
    media_image19.png
    Greyscale
with R4 as the only variables
Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity.
 Analysis of Fulfillment of" Written Description Requirement:
The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity. In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of thedesired activity.
In conclusion: (i) substantial structural variation exists in the genus/subgenus embraced by claims 31-46, 48-51; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Claims 31-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating managing, or lessening hepatitis B viral infection with a compound having the core structure of 
    PNG
    media_image19.png
    220
    136
    media_image19.png
    Greyscale
, does not reasonably provide enablement for preventing the viral infection, nor for the treating managing or lessening with other compounds encompassed with the scope of general formula (I) or (1a).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or/use the invention commensurate in scope with these claims. 
 The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.
The nature of the invention: The claim recites the employment of a compounds of general formula (I) or (Ia) for preventing or treating hepatitis B virus infection. Applicants fail to provide information allowing skilled artisan to ascertain these compounds and their claimed utility without undue experimentation. In the instant case, only a limited number of the compound examples are set forth, wherein the compounds are limited to those with core structure of 
    PNG
    media_image19.png
    220
    136
    media_image19.png
    Greyscale
, which are not fully support the claimed general formula (I) or (Ia),  thereby failing to provide sufficient working examples. It is noted that these examples are neither exhaustive, nor define the class of compounds required. The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed of physiological activity. 
The relative skill of those in the art: The relative skill of those in the art are they would understand patent and non-patent literature in relevant art.
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of treatment/prevention of hepatitis B virus infection in a subject (a human or a mammal) with any compound with the scope of general formula (I) or (Ia), which encompass millions of compounds with a variety of distinct. Substituents. 
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating and /preventing hepatitis B virus infection. According to Applicant's admission in the specification herein, only limited number of therapeutic agents are known in the art for clinically treatment of hepatitis B virus infection, but only with limited success. There is no established method for preventing hepatitis B virus infection, particularly with a small molecular therapeutic agents. See, paragraphs [0004] to [0005] of the specification herein.
Based on the known teachings of the cancer treatments, one of skill in the art would recognize that it is highly unpredictable in regard to the preventing the hepatitis B virus infection, and to use of compounds with a variety of distinct substituents as herein defined.
Therefore, the skilled artisan would view that the treatment/prevention of HBV infection  with the compounds herein, is highly unpredictable.
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
The presence or absence of working examples: In the instant case, 140 compounds have been disclosed with various in vitro activity against hepatitis B virus. See, table 3. Note, as discussed above, all of the disclosed compounds are limited to those with the same core structure of 
    PNG
    media_image19.png
    220
    136
    media_image19.png
    Greyscale
, thus are not fully support the full scope of claimed invention. Further, note that the specification provides no working examples as factual evidence, i.e., no testing results or data demonstrating that the instant compound to be useful in preventing hepatitis B virus infection. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.
The amount of direction or guidance provided, The application provides no guidance and direction as to the structure-activity relationship of the compounds employed herein, and no rationale that the activity of disclosed examples would be extrapolated to the full scope of compounds of general formula (I) or (Ia).
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds for treating/preventing the viral infection, with no assurance of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627